Title: To George Washington from Joan Derk, Baron van der Capellen tot den Pol, 22 November 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Washington, George


                  H: W: G: G: Sir
                     22 November 1782
                  
                  As we, together with other inhabitants of this Common wealth in earlier times declared free, and more and more inspired with the spirit of freedom, may boast of having co,operated to the Just acknow legement of the freedom of America long unjustly opprest, by petitions to the representatives in the government of our City—An event at which the wellmeaning part of the Netherlands highly rejoice And which in our opinion is so salutary to both Commonwealths and in particular to this our Herring City, where the Consumption of that noble produce of the Sea is a capital article of Traffic, since thereby, as we flatter our selves a new way is opened to extend that branch of trade.
                  As, out of those happy circumstances and flattering prospects we have seen a Patriotic Society born within this City, in which we, among others may count the Excellent Freedom loving and immortal nobleman Vander Capelle of the Poll. as honarary member; And as this society wish nothing more earnestly than the wellfare of both Commonwealth and for that reason have before them no other object than to build a new state of happiness for the mother Country in general and for this City in particular on the freedom of North America long since vindicated by the Voice of propriety in even the consciences of its enemies, the same At the proposal of said Nobleman has taken the liberty to offer to Your H.W.G.G.—together with the lords Livingston Trumbull and Hancock, a few bags of Enkhuysen Herring as a token of our Veneration for the excellant deliverers and erekters of a Commonwealth which has so great a similarity to ours; with our wish of that the humble present may be considered according to the pure well-meaning and Holland-sincerity of its senders, and be by your H.W:G:G: enjoyed with taste—We farther use the Liberty to request Your H:W:G:G: in the most friendly manner to acquaint us by the first opportunity not only with the safe arrival, but likewise whether our Herring would meet with a wished–for consumption by Your H.W.G.Gs: Countrymen And if no difficulty be made therein by Your H.W:G:G: that we may be recommended to a good Comptoir to which we may with safety remit the same, when we will, in the next year if possible, address a party of Herring to the Comptoir to be named.
                  We wish that the sovereign of the universe will cause your precious person to taste the fruits of your love to your mother country till a most happy old age—That the blessings of freedom Unamimity and prosperity may be the lot of your Commonwealth till the new World together with the old shall return to their origin—And that our mother Country, our City and our Society may never be seperated from your Upright well disposedness.  We are with true esteem H:W:G:G: Sir Your H:W:G:Gs: very humble And obedient servants
                  
                     The Macænarten Commissary
                     & Secretarissen of the
                     patriotic Society 
                     
                        within this City.
                  
                  
                     H:W:G:G: signifies a Truly high wellborn person.
                     
                  
               